IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 70132-1-1                  n
                     Respondent,
                                                   DIVISION ONE                   ^
        v.

                                                   UNPUBLISHED OPINION            ^
TOM JOHN CHUOL,                                                                   CO



                     Appellant.                    FILED: September 29, 2014


        Leach, J. — Tom John Chuol appeals his conviction for felony harassment

under 9A.46.020(1) and (2)(b).      Chuol challenges the trial court's refusal to

include, in a limiting instruction about ER 404(b) evidence, a statement expressly

prohibiting the use of this evidence to show Chuol's propensity to commit criminal

acts.   For the first time on appeal, Chuol also claims that with the limiting

instruction, the judge commented on the evidence in violation of article 4, section

16 of the Washington Constitution.       Chuol further claims that the trial court

allowed a witness to testify about Chuol's veracity. Finally, Chuol claims that the

combined effect of these asserted errors warrants a new trial.

        The trial court's limiting instruction accurately stated the law.   Because

Chuol fails to show manifest error, we do not review his judicial comment claim.

The testimony challenged as a prohibited opinion about Chuol's veracity did not

directly address Chuol's credibility. We affirm.
NO. 70132-1-1/2




                                      FACTS


      The State charged Tom Chuol with felony harassment (count I) and

threats to bomb or injure property (count II) after Tracy Robinson reported that

Chuol had threatened her and fellow employees.

       Chuol and Robinson worked together at Swedish Hospital.            Robinson

testified that during a carpool ride with Chuol on July 20, 2012, Chuol was very

angry and said that he wanted to take a bomb and blow up her, their co-workers,

and the hospital. Robinson also testified that Chuol said he could kill unspecified

people with a gun. Robinson also described an earlier occasion when Chuol said

that he did not like Americans or Filipinos, including Frank Perez and Romulo

Alejo, two Filipino co-workers.

       The following day Robinson told a co-worker and a supervisor about part

of Chuol's alleged remarks. The supervisor called the police. Officer Matthew

Lilje responded, interviewed Robinson, and arrested Chuol. Robinson did not

report the alleged bomb threat until her interview with the police.

       Chuol denied being angry during the drive with Robinson, denied any

mention of guns or bombs, and denied frustrations with co-workers. He said he

had no bad feelings against members of the Filipino community.

       At trial, the court admitted certain evidence of Chuol's prior bad acts under

ER 404(b). Chuol requested a jury instruction limiting the use of this evidence.

                                         -2-
NO. 70132-1-1/3




The State submitted proposed instructions for each applicable witness.        Chuol

unsuccessfully objected to the instructions. He argued that the instructions must

expressly instruct jurors that the evidence could not be used to show that Chuol

was a "criminal type," had the propensity to commit crimes, and therefore likely

committed the charged offenses.

       Chuol also objected by e-mail to the limiting instruction included in the

State's proposed jury instructions:       "Additionally, I request that the my [sic]

proposed modification to the state's 'evidence for a limited purpose' be given with

the instruction that the court has been giving throughout the trial. The language

was provided in my prior email."

       The court found the specific language proposed by Chuol unnecessary

and instructed the jury:

               Certain evidence has been admitted in this case for only a
       limited purpose. This evidence consists of the testimony of Romulo
       Alejo, Franklin Perez, Mark Jupiter, and Rahel Desta [sic]; and
       portions of the testimony of Tracy Robinson, and Mila Pillar. It may
       be considered by you only for the purposes of: determining
       whether Tracy Robinson was in reasonable fear that these threats
       would be carried out; determining whether the Defendant had
       motive to make these threats; determining the full context and
       history surrounding these threats; and determining whether the
       Defendant could forsee [sic] that these threats would be interpreted
       as serious threats (as previously instructed by the court during
       testimony). You may not consider it for any other purpose. Any
       discussion of the evidence during your deliberations must be
       consistent with this limitation.
NO. 70132-1-1/4




       Earlier, the court gave a version of this limiting instruction when witnesses

Robinson, Alejo, Perez, Pillar, Jupiter, and Deste testified. The court modified

the language in the limiting instruction depending upon the purpose for which it

admitted each witness's testimony about prior bad acts.

      Officer Lilje arrested Chuol, provided Miranda warnings, and questioned

him. During trial, the State asked Lilje why he asked Chuol progressively more

specific questions. Defense counsel objected, arguing that the question elicited

Lilje's opinion on Chuol's veracity. The court overruled the objection, and Lilje

testified, "I continued to ask the question because I felt that the answer I had

been given was not complete" and that when he had asked each question, Chuol

had responded, "Why would I say that?"

       The jury convicted Chuol of felony harassment and acquitted him of the

threat to bomb or injure property.

       Chuol appeals.

                            STANDARD OF REVIEW


       This court reviews jury instructions de novo within the context of the jury

instructions as a whole.1 The trial court must give instructions that when read as

a whole, properly inform a jury of the law. The instructions must also allow each

party to argue the theory of its case and may not mislead the jury.            If an

        1 State v. Lew, 156 Wash. 2d 709, 721, 132 P.3d 1076 (2006) (citing State v.
Pirtle. 127 Wash. 2d 628, 656, 904 P.2d 245 (1995)).
                                        -4-
NO. 70132-1-1/5




instruction does not accurately state the applicable law, a party must show

prejudice before we grant relief.2

       Chuol failed to present to the trial court his judicial comment claim.

Generally, a failure to present an issue in the trial court waives the right to raise

the issue on appeal. RAP 2.5(a)(3) allows a party to raise for the first time on

appeal a "manifest error affecting a constitutional right." Thus, a court previews

the merits of the constitutional argument first raised on appeal to determine its

likely success.3 If the appealing party fails to show manifest error, this court will

not review the issue.4

       This court reviews a trial court's evidentiary rulings under an abuse of

discretion standard.5    We will find abuse of discretion if no reasonable judge

would adopt the same view.6

       The cumulative error doctrine applies when a combination of trial errors

denies the accused a fair trial, though one of the errors alone would not warrant

reversal.7




       2Anfinson y. FedEx Ground Package Svs.. Inc., 159 Wash. App. 35, 44, 244
P.3d 32 (2010), affd, 174 Wash. 2d 851, 281 P.3d 289 (2012).
      3 State v. Walsh, 143Wn.2d 1,8, 17 P.3d 591 (2001).
      4 Walsh, 143Wn.2dat8.
      5 State v. Demerv, 144 Wash. 2d 753, 758, 30 P.3d 1278 (2001).
      6 Demerv, 144 Wash. 2d at 758; State v. Hager, 171 Wash. 2d 151, 156, 248
P.3d 512 (2011).
      7 In re Pers. Restraint of Yates, 177 Wash. 2d 1, 65-66, 296 P.3d 872 (2013).
                                         -5-
NO. 70132-1-1/6




                                   ANALYSIS


      Chuol first contends that the trial court erred when it admitted ER 404(b)

evidence but rejected his request that it instruct the jury "that the evidence may

not be used for the purpose of concluding that the defendant has a particular

character and has acted in conformity with that character."8

      ER 404(b) prohibits the admission of "[e]vidence of other crimes, wrongs,

or acts ... to prove the character of a person in order to show action in

conformity therewith." A court can admit this evidence when offered to prove

motive, intent, or knowledge.9 When evidence is admissible for one purpose but

not another, "the court, upon request, shall restrict the evidence to its proper

scope and instruct the jury accordingly."10 A court must provide the jury with a

limiting instruction upon the defendant's request.11 In the context of ER 404(b)

evidence, upon the defendant's request for a limiting instruction, the trial court

has a duty to correctly instruct the jury, even when defense counsel fails to

propose a correct instruction.12

      As the sole authority for his position, Chuol quotes State v. Gresham:13

       8 State v. Gresham, 173 Wash. 2d 405, 423-24, 269 P.3d 207 (2012).
       9 ER 404(b).
       10 ER 105; Gresham, 173 Wash. 2d at 423.
      11 Gresham, 173 Wash. 2d at 423 (citing State v. Foxhoven, 161 Wash. 2d 168,
175, 163 P.3d 786 (2007); State v. Saltarelli. 98 Wash. 2d 358, 362, 655 P.2d 697
(1982)).
       12 Gresham, 173 Wash. 2d at 424.
       13 173 Wash. 2d 405, 423-24, 269 P.3d 207 (2012).
                                        -6-
NO. 70132-1-1/7




       An adequate ER 404(b) limiting instruction must, at a minimum,
       inform the jury of the purpose for which the evidence is admitted
       and that the evidence may not be used for the purpose of
       concluding that the defendant has a particular character and has
       acted in conformity with that character.

       In response, the State notes that this quoted language is dicta because

the Gresham court did not decide the language required for a correct limiting

instruction.   The State also observes that the authority cited in Gresham to

support the quotation, State v. Lough,14 only quoted a limiting instruction in the

context of deciding if the trial court properly admitted evidence or the record

demonstrated an improper use of it. As in Gresham, in Lough the court did not

decide the language required for a correct limiting instruction.         Therefore,

Gresham and Lough do not require the specific prohibition requested by Chuol.

       The State claims that substitution of a specific prohibition against a

particular use of evidence for a general prohibition against any use not

specifically authorized by the instruction creates a potential for the jury's misuse

of the evidence. The jury may think of a use for the evidence not prohibited by

the instruction and be misled into thinking it can use it for that purpose. Finally,

without citation to any authority, the State asserts,

              In light of the many cases approving of the format in which
       the permissible uses of the 404(b) evidence are explicitly set out
       and all other uses are prohibited, it cannot be said that the trial



       14 125 Wash. 2d 847, 864, 889 P.2d 487 (1995).
                                          -7-
NO. 70132-1-1/8



       court abused its discretion in choosing the more straightforward
       language of the WPIC[15] over the wording proposed by Chuol.

      We conclude that the trial court did not err by rejecting the form of limiting

instruction requested by Chuol.     We agree with the State that Gresham and

Lough do not hold that the trial court must provide the jury with a list of prohibited

uses. We note that the court in Gresham supported its conclusion about the trial

court's duty to give a correct instruction with this pronouncement from State v.

Goebel:


       "[T]he court should state to the jury whatever it determines is the
       purpose (or purposes) for which the evidence is admissible; and it
       should also be the court's duty to give the cautionary instruction
       that such evidence is to be considered for no other purpose or
       purposes."1161

       The trial court did exactly that in this case. To date, our Supreme Court

has not required more.

       Chuol further claims that the trial court's limiting instructions contain

judicial comment prohibited by the Washington Constitution.             Each limiting

instruction referenced "these threats" rather than "the alleged threats."       Chuol

contends that this communicated to the jury the court's belief that the threats

occurred, resolving a critical factual dispute in the prosecution's favor. Because

Chuol raises this issue for the first time on appeal, RAP 2.5(a)(3) requires that


       15 11 Washington Practice: Washington Pattern Jury Instructions:
Criminal (3d ed. 2008).
       16 Gresham, 173 Wash. 2d at 424 (quoting State v. Goebel, 36 Wash. 2d 367,
379, 218 P.2d 300 (1950)).
                                         -8-
NO. 70132-1-1/9




Chuol show a "manifest error affecting a constitutional right." To do this, Chuol

must show that a constitutional error resulted in actual prejudice.17          For the

purposes of our analysis, we assume that the trial court's repetition of "these

threats" in its instructions to the jury violated the constitutional prohibition against

judicial comment on the evidence.

       Chuol does not show prejudice and therefore cannot raise the judicial

comment issue for the first time on appeal. Both the felony harassment and the

threat to bomb charges required proof of a threat. When the trial court used the

language "these threats" in its limiting instructions, the court did not distinguish

between the alleged threat to bomb and the alleged threats related to felony

harassment.


       The jury found Chuol not guilty of the alleged threat to bomb but guilty of

the alleged threat to kill involved in the felony harassment charge. The only

disputed element of the threat to bomb count was whether Chuol made the

threat. The jury's decision reflects a finding that the State failed to prove that

Chuol made a threat to bomb and was not affected by the alleged judicial

comment. Thus, Chuol does not demonstrate prejudice.

       Next, Chuol contends that the trial court allowed Officer Lilje to comment

impermissibly on Chuol's veracity when he testified, over objection, that he


       17 Walsh, 143Wn.2dat8.
                                          -9-
NO. 70132-1-1/10




"continued to ask the question because [he] felt that the answer [he] had been

given was not complete." We disagree.

       Generally, a witness may not testify in the form of an opinion about the

guilt or veracity of the defendant.18      This testimony unfairly prejudices the

defendant because it invades the province of the jury.19 Opinion testimony from

a police officer raises additional concerns because it "often carries a special aura

of reliability."20 Opinion testimony is proper if it is based on inferences from the

evidence, does not comment directly on the defendant's guilt or veracity, and is

otherwise helpful to the jury.21   Here, the witness was a police officer, whose

testimony carries an "'aura of reliability.'"22 However, Lilje's opinion that Chuol's

answer to his questions was "incomplete" did not comment directly on Chuol's

guilt or veracity. Rather, it explained Lilje's motivation for asking Chuol additional

questions.   Given Chuol's answers to Lilje's earlier questions, the trial judge

could reasonably conclude that Lilje's testimony describing them as incomplete

did not comment on Chuol's credibility. The trial court did not err by admitting the

testimony.



       18 Demerv, 144 Wash. 2d at 759.
       19 Demerv, 144 Wash. 2d at 759 (quoting City of Seattle v. Heatlev, 70 Wn.
App. 573, 577, 854 P.2d 658 (1993)).
       20 State v. Kirkman, 159 Wash. 2d 918, 928, 155 P.3d 125 (2007).
       21 Heatlev, 70 Wash. App. at 578.
       22 State v. Montgomery, 163 Wash. 2d 577, 595, 183 P.3d 267 (2008)
(quoting Demerv, 144 Wash. 2d at 765).
                                         -10-
NO. 70132-1-1/11




        Finally,   Chuol alleges that insufficient limiting instructions, judicial

comments on        the evidence, and improper opinion testimony amount to

cumulative error.       He contends that "[i]n combination, these errors eased

significantly the State's ability to convince jurors it had proved Chuol's guilt while

simultaneously impeding Chuol's ability to establish reasonable doubt," denying

Chuol his right to a fair trial.

       An accumulation of errors may deny a defendant a fair trial even where

any one of the errors, viewed individually, may not justify reversal.23 To establish

cumulative error, however, a defendant must show multiple errors that affected

the outcome of the trial.24

        Because Chuol cannot show multiple errors affected the outcome at his

trial, we conclude that his cumulative error claim fails.

                                   CONCLUSION


       While we have assumed the trial court impermissibly commented on the

evidence in its limiting instructions to the jury, Chuol fails to show any prejudice.

As a result, he cannot raise this issue for the first time on appeal. Because the

trial court's limiting instructions otherwise correctly stated the law and Officer




      23 Yates, 177 Wash. 2d at 65-66 (quoting In re Pet, of Coe, 175 Wash. 2d 482,
515, 286 P.3d 29 (2012)).
      24 State v. Weber, 159 Wash. 2d 252, 279, 149 P.3d 646 (2006).
                                         -11-
NO. 70132-1-1/12




Lilje's testimony did not improperly comment on Chuol's guilt or credibility, Chuol

cannot show that cumulative error affected the outcome of the trial.


      For these reasons, we affirm the trial court's ruling.




WE CONCUR:




                                                           ^7X,J




                                        -12-